DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Initially it should be noted that this application is a continuation of Application Number 16/705,913, filed December 18, 2006, now US Patent 11,200,106, having the same Assignee and inventor.

Claims 1-11 and 13-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 13-14, and 23-30 of U.S. Patent No. 11,200,106.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
For claim 1, U.S. 11,200,106 claim 1 anticipates claim 1 of instant as demonstrated by the following table:
Instant Application
U.S. 11,200,106
comments
1. A data processor for providing
1. A data processor comprising
same

a memory controller, said memory controller comprising:

memory commands to a memory channel 
a command queue coupled to a memory channel 
same

for storing decoded commands for dispatch; an arbiter coupled to said command queue for picking commands from said command queue

according to predetermined criteria, comprising:
according to predetermined criteria;
same
a first error code generation circuit for generating a first type of error code in response to data of a write request; a second error code generation circuit for generating a second type of error code for said write request, said second type of error code different from said first type of error code; and a queue coupled
a first error code generation circuit for generating a first type of error code in response to data of a write request; a second error code generation circuit for generating a second type of error code for said write request, said second type of error code different from said first type of error code; and a queue coupled 
same

to said arbiter,

to said first error code generation circuit and to said second error code generation circuit, for providing write commands to an interface, said write commands including said data, said first type of error code, and said second type of error code.
to said first error code generation circuit, and to said second error code generation circuit, for providing write commands to an interface, said write commands including said data, said first type of error code, and said second type of error code.
same



For claims 1-11 and 13-20, the claims are anticipated by patent claims 2-9, 13-14, and 23-30 respectively, for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9 and 19-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claims 9 and 19, the second instance of the term “said comparing” is indefinite there are two comparings declared earlier and so it is unclear to which one the claim refers to. It is suggested the claim be amended to “said comparing of said second type of error code”.
Dependent claims inherit rejections.

Allowable Subject Matter
Claims 1-11 and 13-20 would be allowable if all 35 USC § 112 and Double Patenting, rejections are overcome.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114